The consolidated proceedings before the Indian Claims Commission involved determination of title claims by the various plaintiffs to the areas identified as 53 and 54 on Noyce’s map of Ohio. Eepresentatives of several Indian tribes relinquished their interests in these areas at the Treaty of Fort Industry, July 4, 1805,1 Stat. 87. On May 30, 1975 the court issued the following order:
Before Skelton, Judge, Presiding, Kunzig and BeNNEtt, Judges.
“This case comes before the court on appeal by various Indian Tribes from decisions and orders of the Indian Claims Commission in 30 Ind. Cl. Comm. 8 of April 4,1973 and 31 Ind. Cl. Comm. 359 of September 19,1973. After consideration of the record, the briefs, and oral argument of counsel, the court concludes that while it would have been helpful if the findings of fact could have been fuller and more extensive, the findings as made support the decision and order of the Commission and the same are supported by substantial evidence. We conclude further that there is no error of law in the decisions and orders of the Commission and that the same should be affirmed.
“Accordingly, the decisions and orders of the Commission are approved and affirmed, and the case is remanded to the Commission for further procedings in accordance with this order.”